      Case 4:20-cr-00030-RSB-CLR Document 1 Filed 04/23/20 Page 1 of 6



                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

 UNITED STATES OF AMERICA                )
                                         )
                                         ) INFORMATION NO.             4:20cr-30
 v.                                      )
                                         ) 18 U.S.C. § 371
                                         ) Conspiracy
 CHARLENE FRAME                          )



THE UNITED STATES ATTORNEY CHARGES THAT:

                                     Introduction

At all times material to this Information:

      1.     Beginning no earlier than March 2018 and continuing through May

2019, Charlene Frame, together with known and unknown co-conspirators, in the

Southern District of Georgia and elsewhere, conspired to engage in a fraud and

kickback scheme targeted at the Medicare program that led to over $60 million in

fraudulent claims being submitted to health care benefit programs for durable

medical equipment. Frame did so while operating Royal Physician Network, LLC and

Envision it Perfect, LLC, two Georgia companies, which paid medical practitioners in

exchange for ordering durable medical equipment, resulting in thousands of

fraudulent orders.

      2.     The Medicare Program, a “health care benefit program” as defined by 18

U.S.C § 24, is a federally-funded health insurance system for eligible persons 65 years

of age and older, and certain disabled persons. Medicare is administered by the



                                             1
      Case 4:20-cr-00030-RSB-CLR Document 1 Filed 04/23/20 Page 2 of 6



Centers for Medicare and Medicaid Services (“CMS”), a federal agency under the

United States Department of Health and Human Services.

      3.     The Medicare Advantage Program, known as Medicare Part C, offers

beneficiaries a managed care option by allowing individuals to enroll in private health

plans rather than having their care covered through Medicare Part A and Part B.

CMS contracts with Medicare Advantage programs to provide medically necessary

health services to beneficiaries; in return, CMS makes monthly payments for enrolled

beneficiaries to the Medicare Advantage programs.

      4.     After receiving a Medicare National Provider Identifier (“NPI”) and

Provider Transaction Access Number, a provider can submit bills to Medicare, known

as “claims,” in order to obtain reimbursement for items or services provided to

Medicare beneficiaries. Claims to Medicare are typically submitted electronically

and require certain information, including (a) the Medicare beneficiary’s name and

identification number, (b) identification of the benefit, item, or service provided or

supplied to the Medicare beneficiary, (c) the billing code for the benefit, item, or

service, (d) the date upon which the benefit, item, or health services was provided,

and (e) the name and NPI of the medical practitioner who ordered the service,

treatment, benefit, or item.

      5.     To qualify for payment, the health care benefit, item or service must

have been ordered by a licensed medical practitioner, medically necessary, provided

as billed, and provided in compliance with applicable laws.




                                          2
      Case 4:20-cr-00030-RSB-CLR Document 1 Filed 04/23/20 Page 3 of 6



                                    COUNT ONE
                                      Conspiracy
                                    18 U.S.C. § 371

      6.     The allegations of paragraphs 1 through 5 of this Information are hereby

realleged and incorporated as if fully set forth herein.

      7.     Beginning no earlier than March 2018, the exact date being unknown,

and continuing thereafter until at least in or about May 2019, within the Southern

District of Georgia and elsewhere, Frame did knowingly and willfully combine,

conspire, confederate, and agree with others known and unknown to commit one or

more offenses against the United States, that is, to use of the mail and a facility in

interstate or foreign commerce, with intent to otherwise promote, manage, establish,

carry on, or facilitate the promotion, management, establishment, or carrying on, of

any unlawful activity, that is, commercial bribery in violation of the laws of the State

of Florida, Fla. Stat. Ann. § 838.16, and thereafter performed and attempted to

perform acts to promote, manage, establish and carry on, and to facilitate the

promotion, management, establishment and carrying on of such unlawful activity, all

in violation Title 18, United States Code, Section 1952(a)(3).

                              Purpose of the Conspiracy

      8.     It was the purpose of the conspiracy for Frame and others to enrich

themselves and maximize profits at the expense of the United States and Medicare

patients in the following scheme.

                        Manner and Means of the Conspiracy

      9.     It was part of the conspiracy that, beginning at least as early as March




                                           3
      Case 4:20-cr-00030-RSB-CLR Document 1 Filed 04/23/20 Page 4 of 6



2018, the exact date being unknown, and continuing thereafter until at least in or

about May 2019, Frame and others were part of a nationwide “telemedicine” scheme:

            a. During the relevant time period, Frame, with others, owned and

              operated companies located in Georgia and elsewhere that were a part

              of a nationwide “telemedicine” scheme.

            b. Individuals known and unknown to Frame, and with no involvement by

              Frame, developed a scheme that targeted the Medicare program to

              obtain millions of dollars in reimbursement for orthotics and other items

            c. Individuals known and unknown to Frame, and with no involvement by

              Frame, obtained the identities and insurance information of Medicare

              and other elderly patients through a series of call centers.

            d. Individuals known and unknown to Frame sought to sell this

              information to durable medical equipment companies or pharmacies,

              located within numerous districts across the country.

            e. Individuals known and unknown to Frame, who were located within

              numerous districts across the country, including, among others,

              Georgia, Florida, and California, sought to purchase this information in

              order to ultimately bill to Medicare and other payors for items ordered

              for these beneficiaries.

      10.     For her role in this scheme, Frame, together with others, identified

physicians to write orders for braces and other items so that the items could be billed

to Medicare and other federal health program programs, in exchange for a payment




                                           4
      Case 4:20-cr-00030-RSB-CLR Document 1 Filed 04/23/20 Page 5 of 6



to these physicians. As a further part of her role, Frame, together with others,

facilitated the payment from others to the physicians.

      11.    The co-conspirators knew that physicians owed a fiduciary duty to any

patient they “treated,” even through a “telemedicine” arrangement.

                                      Overt Acts

      12.    Frame and her co-conspirators offered, conferred, or agreed to confer a

benefit, that is, a fee per diagnostic consultation performed by physicians and other

licensed medical practitioners, to such physicians and other licensed medical

practitioners, fiduciaries as defined by law, and that such physicians and other

licensed medical practitioners intentionally or knowingly accepted such fee on

agreement or understanding that the benefit would influence the conduct of the

physicians and other licensed medical practitioners, including D.G., a nurse

practitioner licensed to practice in the state of Georgia, in relation to their patients,

who are beneficiaries, including patient M.H., a resident of the Southern District of

Georgia, to whom nurse practitioner D.G. ordered orthotics in January 2018 in

exchange for a payment from a company controlled by Frame, all in violation of Fla.

Stat. Ann. § 838.16.

      13.    Frame used facilities in interstate or foreign commerce, with intent to

otherwise promote, manage, establish, carry on, or facilitate the promotion,

management, establishment, or carrying on this “telemedicine” scheme, including

internet-based programs used to sign digitally and transmit medical records that




                                           5
Case 4:20-cr-00030-RSB-CLR Document 1 Filed 04/23/20 Page 6 of 6
